t c memo united_states tax_court s paul and patricia j dubose petitioners v commissioner of internal revenue respondent docket no filed date leslie l mccollom specially recognized for petitioner patricia j dubose s paul dubose pro_se franklin r hise for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies additions to tax and penalties with respect to petitioners’ federal income taxes as follows additions to tax and penalties sec_6653 or year deficiency sec_6653 sec_6653 sec_6663 dollar_figure dollar_figure -- big_number big_number -- big_number big_number -- -- big_number -- -- dollar_figure big_number -- -- big_number __________________________ of the interest due on the portion of the underpayment that is attributable to fraud unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure prior to trial petitioner patricia j dubose mrs dubose and respondent entered into an agreement in which mrs dubose conceded the deficiencies determined by respondent and respondent conceded that mrs dubose is not liable for the additions to tax or penalties for fraud s paul dubose petitioner failed to appear for trial and respondent orally moved to dismiss his petition for lack of prosecution as to those issues upon which petitioner has the burden_of_proof respondent proceeded to present evidence that the deficiencies for the years in issue are due to fraud on the part of petitioner findings_of_fact petitioners resided in blanco texas at the time that they filed their petition petitioners were married and filed joint federal_income_tax returns for each of the years in issue petitioner was born in he received a bachelor of science degree in economics in or about petitioner and john p stern stern commenced a wood floor manufacturing and distribution company known as kentucky wood floors inc kentucky wood each invested dollar_figure and received big_number shares of stock mrs dubose subsequently received stock in kentucky wood during a partnership known as kywood investments ltd kywood was formed among petitioners stern and other investors to purchase the building that housed kentucky wood mrs dubose held her partnership_interest in her name petitioner’s partnership_interest in kywood was held through a corporation known as dubose properties inc d b a international telecommunications the corporation the corporation had no assets other than its partnership units in kywood in and kentucky wood repurchased the stock and partnership interests owned by petitioners and by the corporation as a result of this sale of their interests petitioners received net capital_gains in and in the amounts of dollar_figure dollar_figure and dollar_figure respectively petitioners reported only dollar_figure in and dollar_figure in from the sale of their interests in these entities petitioners also received interest and or dividend income of dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in which was not reported on their returns for those years on date kentucky wood issued a check payable to petitioner in the amount of dollar_figure for the purchase of big_number shares of petitioner’s stock in kentucky wood petitioner returned the check to stern and requested that the check be reissued and made payable to the church of the new age petitioner also instructed stern to make all subsequent payments for the purchase of petitioner’s stock payable to the church of the new age on date petitioner directed b f pitman iii pitman to open a bank account in the name of the church of the new age pitman was a member of the board_of directors of a bank in san antonio texas where the account was opened pitman had sole signature_authority on the account but thereafter pitman made deposits withdrew funds and handled mail in the name of the church of the new age solely at the direction of petitioner the following payments for petitioner’s stock in kentucky wood were deposited into the account in the name of the church of the new age date of payment amount date dollar_figure date dollar_figure date dollar_figure also on date a check was issued by kentucky wood to church of the new age and international telecommunications in payment of the corporation’s interest in kywood that check was also deposited into the account of the church of the new age on date kentucky wood issued a check payable to mrs dubose in the amount of dollar_figure as payment for big_number shares of her stock in kentucky wood on date at petitioner’s direction that check was deposited into a new interest-bearing checking account in the name of earth harmony church also on date a check in the amount of dollar_figure was issued by kentucky wood to mrs dubose in payment of her remaining partnership_interest in kywood this check was also deposited into the earth harmony church account on date petitioners opened a checking account in the name of the church of the golden rule in and petitioners transferred dollar_figure from the bank account of the church of the new age to the bank account of the church of the golden rule petitioners had signature_authority on the church of the golden rule account and used the funds in that account to make personal investments and to pay personal expenses petitioner’s purpose in depositing funds into bank accounts in the name of the church of the new age the earth harmony church and the church of the golden rule was to avoid income_tax on the sale of petitioners’ interests in kentucky wood and in kywood and to avoid paying tax on income earned on the proceeds of sale to further that purpose petitioner made misrepresentations concerning his income and assets to his tax_return_preparers and to internal_revenue_service irs agents who subsequently examined petitioners’ tax returns petitioner failed to file corporate returns reflecting gains from sale of the corporation’s interest in kywood on date petitioner entered a plea of guilty and on date he was adjudged guilty of violation of sec_7201 tax_evasion for his taxable_year opinion when the case was called for trial respondent moved the court to dismiss for lack of prosecution those issues upon which petitioner has the burden_of_proof and to sustain the deficiencies determined by respondent those deficiencies resulted from the unreported income described above that is the basis for respondent’s determination of fraud as well as disallowed farm_losses and other adjustments petitioner has the burden of proving entitlement to the disallowed deductions and that the determinations by respondent other than the determinations of additions to tax and penalties for fraud are erroneous rule a 503_us_79 290_us_111 292_us_435 by reason of his failure to appear for trial to present evidence on those issues or otherwise properly to prosecute this case those issues will be decided against petitioner rule sec_123 and b a respondent however bears the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b in this regard respondent presented evidence that petitioner had unreported income for each of the years in issue in the course of presenting that evidence respondent also satisfied the burden that is sometimes associated with determinations of unreported income see 932_f2d_1128 5th cir the addition_to_tax for fraud is a civil sanction intended to safeguard the revenue and to reimburse the government for the heavy expense of investigation and for the loss resulting from a taxpayer’s fraud 303_us_391 respondent has the burden of proving by clear_and_convincing evidence an underpayment for each year and that some part of the underpayment was due to fraud if respondent establishes that any portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud and subjected to a 75-percent addition_to_tax or penalty unless the taxpayer establishes that some part of the underpayment is not attributable to fraud see sec_6653 for and and sec_6663 for and respondent’s burden with respect to fraudulent intent is met if it is shown that the taxpayer intended to conceal mislead or otherwise prevent the collection_of_taxes owing see eg 394_f2d_366 5th cir affg tcmemo_1966_81 fraud may be proved by circumstantial evidence because direct proof of the taxpayer’s intent is rarely available the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 56_tc_213 53_tc_96 fraudulent intent may be inferred from various badges_of_fraud including understatement of income implausible or inconsistent explanations of behavior concealing assets and failure to cooperate with tax authorities see 796_f2d_303 9th cir webb v commissioner supra pincite 70_tc_562 affd without published opinion 621_f2d_439 5th cir a taxpayer’s education may be considered in determining whether or not he had fraudulent intent see eg 877_f2d_1364 8th cir affg tcmemo_1987_412 in this case respondent has presented clear_and_convincing evidence that petitioner had taxable_income for each of the years in issue and that he failed to report substantial amounts of that income on his returns there is evidence and we have found that petitioner concealed income and assets from his tax_return_preparers and that he made false and misleading statements to irs agents investigating his tax_liability petitioner’s failure to come forward with any nonfraudulent explanation negating the evidence against him justifies the inference that there is no such explanation 82_tc_413 affd without published opinion 772_f2d_910 9th cir we have found that petitioner’s purpose in placing funds in church accounts was to avoid paying income_tax due on the proceeds of sale of his stock in kentucky wood and the sale of the corporation’s partnership_interest in kywood we are convinced by the evidence that petitioner knew that he could not avoid taxation merely by placing funds in the names of churches that he created for that purpose his attempts to do so establish fraudulent intent see 79_tc_995 affd 748_f2d_331 6th cir in any event for petitioner is estopped by his criminal conviction from denying that the underpayment for that year is due to fraud 360_f2d_358 4th cir affg 43_tc_50 see 334_f2d_262 5th cir upon review of the entire record we conclude that respondent has satisfied her burden of proving that petitioner underpaid his taxes for each of the years in issue and that the underpayments attributable to unreported income were due to fraud petitioner has not proven that any part of any underpayment is not attributable to fraud to reflect the foregoing respondent’s motion to dismiss for lack of prosecution as to petitioner s paul dubose will be granted and decision will be entered for respondent and against petitioner s paul dubose and decision will be entered only for the deficiencies as to petitioner patricia s dubose
